 
 
IV 
108th CONGRESS
2d Session
H. RES. 865 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Quinn submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be equal pay for substantially equal work performed by public sector and private sector employees within each State and locality in which such employees work. 
 
Whereas many public sector employees who work in professional and highly skilled or specialized positions are paid significantly less than their private sector counterparts, and the value of other forms of compensation such public sector employees receive is also significantly less than that received by their private sector counterparts; 
Whereas studies have demonstrated that public sector employers experience difficulty in hiring and retaining qualified people due to the lower comparative salaries such employers offer; 
Whereas Congress has passed several laws, including the Davis-Bacon Act and the Service Contract Act of 1965, which ensure that certain employees who are paid with Federal funds are paid the prevailing private sector wage; 
Whereas it is in the public interest to ensure that there are adequate numbers of public employees to fill professional positions in order to avoid the privatization of such positions;  
Whereas it is well documented that professional public work, performed by the private sector, often results in higher costs to the taxpayer and lower quality of service; and 
Whereas it is in the public interest to attract highly qualified and well trained experts and other professionals into public service: Now, therefore, be it 
 
that it is the sense of the House of Representatives that— 
(1)there should be equal pay for substantially equal work performed by public sector and private sector employees within each State and locality in which such employees work; 
(2)the pay of State and local government employees should be based upon the prevailing wage for similar or substantially similar work performed by private sector workers within the State or locality;  
(3)any existing disparities between State and local government employees and private sector employees within the State, in which such State or local government employees are paid significantly less than such private sector employees, should be eliminated; and 
(4)departments, agencies, special purpose districts, and any other instrumentality of a State or local government should pay their employees at a rate consistent with the prevailing private sector wage if such department, agency, special purpose district, or other instrumentality receives Federal financial assistance or funding.  
 
 
